Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yasuhara et al. (WO2016208455).
	As to independent claim 1, Yasuhara et al. teaches a torque generating device comprising: a magnetic disk (320) configured to have rotational motion around a rotation axis; a first yoke (210) located on one side and a second yoke (220) located on an other side across the magnetic disk (320); a coil (230) disposed so as to overlap the magnetic disk (320) when viewed in a direction along a direction in which the rotation axis extends; a magnetic viscous fluid (500) filled between the magnetic disk (320) and each of the first yoke (210) and the second yoke (220); a magnetic measurement sensor (610) that measures magnetism caused by a magnetic field using the magnetic viscous 
As to claim 2/1, Yasuhara et al. teaches wherein the magnetic measurement sensor (610) is disposed in the magnetic path of the first yoke or the magnetic path of the second yoke (paragraph [0047]).  
As to claim 4/1, Yasuhara et al. teaches wherein the control unit (620) is configured to control a magnetic field that is generated by the coil (230) based on magnetism measured by the magnetic measurement portion when no current is applied to the coil (230) as shown in figure 1.  
As to claim 5/4, Yasuhara et al. teaches wherein the control unit (620) is configured to bring residual magnetism after a stop of application of current to within a predetermined range greater than zero by controlling the current being applied to the coil (230) as shown in figure 1.  
As to claim 6/4, Yasuhara et al. teaches wherein the control unit (620) is configured to calculate an initial resistance torque at the time of rotating the magnetic disk (320) based on the magnetism measured by the magnetic measurement portion when no current is applied to the coil (230) as shown in figure 1.  
As to claim 7/6, Yasuhara et al. teaches wherein the control unit (620) is configured to control the magnetic field that is generated by the coil (230) such that the initial resistance torque becomes zero as shown in figure 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhara et al. (WO2016208455) as applied in claim 1 above, and further in view of Murase (JP2000088004).
As to claim 3/1, Yasuhara et al. teaches the claimed limitation as discussed above except further comprising a permanent magnet provided in the magnetic path of the first yoke or the magnetic path of the second yoke, the permanent magnet applying an initial magnetic field in the same direction as or in an opposite direction from a direction of the magnetic field generated by the coil.  
However Murase teaches comprising a permanent magnet (20a, 20b) provided in the magnetic path of the first yoke (11a) or the magnetic path of the second yoke (11b), the permanent magnet (20a, 20b) applying an initial magnetic field in the same direction as or in an opposite direction from a direction of the magnetic field generated by the coil (2) as shown in figure 1, for the advantageous benefit of improving stabilization of a torque in a low speed region and radiating effect of a frictional heat so as to suppress torque ripple at the time of low speed rotation by changing electromagnetic powder into a magnetic fluid.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yasuhara et al. by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        April 8, 2021